Citation Nr: 0629311	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  04-28 908	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE


Whether new and material evidence has been received to reopen 
a claim for revocation of forfeiture.



Appellant represented by:	The American Legion





INTRODUCTION


The veteran died in February 1945 while service on active 
duty.  The appellant's rights to VA benefits were forfeited 
in 1974.  In 1976, the Board denied an appeal.



FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
during World War II.

2.	The Board was notified that the appellant died in 
October 2004.


CONCLUSION OF LAW

Because of the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellant's claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor.  38 C.F.R. § 20.1106 (2005).



ORDER

The appeal is dismissed.




		
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


